Exhibit 28(g)(3) under Form N-1A Exhibit 99 under Item 601/Reg. S-K This is for reference only - do not file with SEC EXHIBIT 1 TO CUSTODIAN CONTRACT BETWEEN FEDERATED INVESTMENT COMPANIES, STATE STREET BANK AND TRUST COMPANY, AND FEDERATED SERVICES COMPANY Dated December 1, 1993 (Exhibit 1 revised as of 1/1/11) CONTRACT DATEINVESTMENT COMPANY 12/1/05Federated Managed Pool Series 12/1/05Federated Corporate Bond Strategy Portfolio 12/1/05Federated High-Yield Strategy Portfolio 12/1/05Federated International Bond Strategy Portfolio 12/1/05Federated Mortgage Strategy Portfolio
